HUMPHREYS, Justice
(concurring).
My Brother McCanless has, I think, written thoroughly and well on this case. However, because it is a case involving zoning in which this Court overrules both the Chancery Court and the Court of Appeals, I am constrained to make some observations of my own.
As I see it, the question presented, stated in its simplest terms, is, whether a municipality, in the exercise of its power to zone, can prescribe an area in which light and heavy industry shall operate, divide the area into two zones, and say to both light and heavy industry that either one or both of you can operate on either or both sides of this dividing line, except that a scrap metal processing industry, or junkyard, which is classified as a heavy industry in the zoning ordinance, must be operated on one particular side of that line. It is evident that the answer must be, that a municipality does not have the power to do this.
*949Once having said that heavy industry can operate in either or both of the two districts, there is no reason for saying this particular type of heavy industry, which is not obnoxious within itself as a nuisance, which as a subject cannot be dealt with by zoning laws, must be carried on on one particular side of the dividing line. Such a zoning is arbitrary and unreasonable, and discriminates against this particular heavy industry. This, because it singles this industry out for discriminatory treatment, resulting in serious limitation of the owner’s land use, with no apparent reason therefor.
I well understand the concern of the municipality to regulate the location of scrap metal processors and junkyards, but it cannot, after saying that heavy and light industry, which by definition includes such scrap metal processors and junkyards, may use land in either one or both industrial districts for “administration, research, manufacturing, processing, fabrication, assembling, freight handling, storage, and similar operations.”, Ordinance § 11-2002, by which the municipality intended to permit every character of both heavy and light industrial activity to operate anywhere in either or both districts, pick a particular type of business which is within the ordinance definition of industry, and limit that business to a particular district.
I should also like, in this concurring opinion, to be explicit as to my conception of the constitutional authority of this Court to invalidate the part of the zoning ordinance here dealt with. Every zoning ordinance is an exercise of the police power, inherent in the state, which has first been limited in exercise by the constitution of the state, and has then been delegated by proper statute to the municipality. Holdredge v. City of Cleveland, 218 Tenn. 239, 402 S.W.2d 709 (1966); State ex rel. Lightman v. City of Nashville, 166 Tenn. 191, 60 S.W.2d 161 (1933); Spencer-Sturla Company v. City of Memphis, 155 Tenn. 70, 290 S.W. 608 (1927).
The limitation on the exercise of this police power is found in our state constitution in Article 1, § 8, and Article 11, § 8. These two constitutional provisions prohibit classification against individuals as well as in favor of individuals. They admit of the exercise of a wide scope of discretion in classification for police power purposes, but prohibit classification which is arbitrary and without any reasonable basis, as in this case. Motlow v. State, 125 Tenn. 547, 145 S.W. 177 (1911); Nance v. O. K. Houck Piano Co., 128 Tenn. 1, 155 S.W. 1172 (1913); Ragio v. State, 86 Tenn. 272, 6 S.W. 401 (1888); Stratton Claimants v. Morris Claimants, 89 Tenn. 497, 15 S.W. 87 (1891); Southern Ry. Co. v. Memphis, 126 Tenn. 267, 148 S.W. 662 (1912); Consumers Gasoline Stations v. Pulaski, 200 Tenn. 480, 292 S.W.2d 735 (1956); Livesay v. Tennessee Board of Watchmaking Examiners, 204 Tenn. 500, 322 S.W.2d 209 (1959).
So, I concur in the reversal of the appellate court, on the ground that the particular provision of the zoning ordinance under consideration is unconstitutional and void as arbitrary and unreasonable classification, in violation of Article 1, § 8, and Article 11, § 8 of the Constitution of Tennessee.